Exhibit 10.1

 

LOGO [g315165g63n26.jpg]  

U.S. Department of Justice

 

United States Attorney

Southern District of New York

     

The Silvio J. Mollo Building

 

One Saint Andrew’s Plaza

 

New York, New York 10007

  March 8, 2012

William J. Schwartz, Esq.

Douglas P. Lobel, Esq.

Cooley LLP

1114 Avenue of the Americas

New York, New York 10036-7798

 

  Re: Science Applications International Corporation – Deferred Prosecution
Agreement

Dear Messrs. Schwartz and Lobel:

Pursuant to our discussions and written exchanges, the Office of the United
States Attorney for the Southern District of New York (the “Office”) and the
defendant Science Applications International Corporation (“SAIC”), under
authority granted by its Board of Directors in the form of a Board Resolution (a
copy of which is attached hereto as Exhibit A), hereby enter into this Deferred
Prosecution Agreement (the “Agreement”).

The Criminal Information

1. SAIC consents to the filing of a one-count Information (the “Information”) in
the United States District Court for the Southern District of New York (the
“Court”), charging SAIC with participating in a conspiracy to commit wire fraud,
in violation of Title 18, United States Code, Section 1349, based on SAIC’s
defrauding of the City of New York (the “City”) in relation to the CityTime
information technology project (“CityTime”). A copy of the Information is
attached hereto as Exhibit B. This Agreement shall take effect upon the filing
of the Information.

Acceptance of Responsibility

2. As set forth in detail in SAIC’s Statement of Responsibility, attached hereto
as Exhibit C and incorporated herein, SAIC admits that it, through the conduct
of certain managerial employees and others, defrauded the City into
significantly overpaying for CityTime.

Payments and Restitution

3. SAIC agrees to disgorge the proceeds of the offense described in the
Information and Statement of Responsibility and accordingly will pay to the
United States a total of $500,392,977. This payment is attributable to the
following: (1) restitution to the City as the victim of the fraud described in
the Information and Statement of Responsibility in the amount of $370,392,977;
and (2) the remaining proceeds of $130,000,000 as a penalty for the offense.



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 2

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

SAIC must transfer the total amount of $500,392,977 to the United States within
one business day after executing this Agreement, Such payment shall be made by
wire transfer to the United States Marshals Service. These funds shall
thereafter be forfeited to the United States pursuant to a civil forfeiture
complaint filed in the United States District Court for the Southern District of
New York (the “Forfeited Funds”). SAIC agrees that it will not file a claim with
the Court or otherwise contest this civil forfeiture action and will not assist
a third party in asserting any claim to the Forfeited Funds. It is the intent of
the parties that at least $370,392,977 of these funds (the “Restitution Amount”)
be remitted to the City as the victim of the fraud pursuant to 18 U.S.C. §
981(e)(6), under the Petition for Remission and/or Mitigation procedures of the
United States Department of Justice or any other manner within the United States
Attorney General’s discretion. It is understood that SAIC and the City will
execute mutual releases simultaneous to the execution of this Agreement
(attached hereto as Exhibit D), pursuant to which, among other things, SAIC will
waive any and all claims it may have to any monies currently being withheld by
the City under the CityTime contract, and the City will waive any potential
civil claims against SAIC based on its work on CityTime, effective upon SAIC’s
payment of the Restitution Amount.

Continuing Obligation to Cooperate

4. SAIC acknowledges and understands that the cooperation it has provided to
date with the criminal investigation by the Office, and its pledge of continuing
cooperation, are important and material factors underlying the Office’s decision
to enter into this Agreement. Therefore, SAIC agrees to cooperate fully and
actively with the Office, the New York City Department of Investigation (“DOI”),
and any other agency of the government designated by the Office regarding any
matter relating to the Office’s investigation about which SAIC has knowledge or
information.

5. It is understood that SAIC shall (a) truthfully and completely disclose all
information with respect to the activities of itself and its officers, agents,
and employees concerning all matters about which the Office inquires of it,
which information can be used for any purpose; (b) cooperate fully with the
Office, DOI, and any other law enforcement agency designated by the Office;
(c) attend all meetings at which the Office requests its presence and use its
best efforts to secure the attendance and truthful statements or testimony of
any past or current officers, agents, or employees at any meeting or interview
or before the grand jury or at trial or at any other court proceeding;
(d) provide to the Office upon request any document, record, or other tangible
evidence relating to matters about which the Office or any designated law
enforcement agency inquires of it; (e) assemble, organize, and provide in a
responsive and prompt fashion, and upon request, on an expedited schedule, all
documents, records, information and other evidence in SAIC’s possession, custody
or control as may be requested by the Office, DOI, or designated law enforcement
agency; (f) volunteer and provide to the Office any information and documents
that come to SAIC’s attention that may be relevant to the Office’s
investigations and proceedings; (g) provide testimony or information necessary
to identify or establish the original location, authenticity, or other basis for
admission into evidence of documents or physical evidence in any criminal or
other proceeding as requested by the Office,



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 3

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

DOI, or designated law enforcement agency, including but not limited to
information and testimony concerning the conduct set forth in the Information
and Statement of Responsibility; (h) bring to the Office’s attention all
criminal conduct by or criminal investigations of SAIC or any of its managerial
employees; (i) bring to the Office’s attention any administrative or regulatory
proceeding or civil action or investigation by any governmental authority that
alleges fraud by SAIC; and (j) commit no crimes whatsoever.

6. SAIC agrees that its obligations to cooperate will continue until the later
of (1) a period of three years from the date of the signing of this Agreement,
or (2) the date upon which all prosecutions and appeals arising out of, or
relating in any way to, the conduct described in the Information or Statement of
Responsibility are finally concluded. SAIC’s obligation to cooperate is not
intended to apply in the event that a prosecution against SAIC by this Office is
pursued and not deferred.

Deferral of Prosecution

7. In consideration of SAIC’s entry into this Agreement and its commitment to:
(a) accept and acknowledge responsibility for its conduct; (b) cooperate with
the Office and DOI; (c) make the payments specified in this Agreement;
(d) comply with Federal criminal laws; and (e) otherwise comply with all of the
terms of this Agreement, the Office shall recommend to the Court that
prosecution of SAIC on the Information be deferred for three years from the date
of the signing of this Agreement. SAIC shall expressly waive indictment and all
rights to a speedy trial pursuant to the Sixth Amendment of the United States
Constitution, Title 18, United States Code, Section 3161, Federal Rule of
Criminal Procedure 48(b), and any applicable Local Rules of the United States
District Court for the Southern District of New York for the period during which
this Agreement is in effect.

8. It is understood that this Office cannot, and does not, agree not to
prosecute SAIC for criminal tax violations. However, if SAIC fully complies with
the understandings specified in this Agreement, no testimony given or other
information provided by SAIC (or any other information directly or indirectly
derived therefrom) will be used against SAIC in any criminal tax prosecution. In
addition, the Office agrees that, if SAIC is in compliance with all of its
obligations under this Agreement, the Office will, at the expiration of the
period of deferral (including any extensions thereof), seek dismissal without
prejudice as to SAIC of the Information filed against SAIC pursuant to this
Agreement. Except in the event of a violation by SAIC of any term of this
Agreement, the Office will bring no additional charges against SAIC, except for
criminal tax violations, relating to its conduct on CityTime, as described in
the admitted Statement of Responsibility. This Agreement does not provide any
protection against prosecution for any crimes except as set forth above and does
not apply to any individual or entity other than SAIC. SAIC and the Office
understand that the Agreement to defer prosecution of SAIC must be approved by
the Court, in accordance with 18 U.S.C. § 3161(h)(2). Should the Court decline
to approve the Agreement to defer prosecution for any reason, both the Office
and SAIC are released from any obligation imposed upon them by this Agreement,
and this Agreement shall be null and void.



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 4

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

9. It is further understood that should the Office in its sole discretion
determine that SAIC has during the term of this Agreement: (a) given false,
incomplete or misleading information, (b) committed any crime, or (c) otherwise
violated any provision of this Agreement, SAIC shall, in the Office’s sole
discretion, thereafter be subject to prosecution for any federal criminal
violation of which the Office has knowledge, including but not limited to a
prosecution based on the Information, the Statement of Responsibility, or the
conduct described therein. Any such prosecution may be premised on any
information provided by or on behalf of SAIC to the Office or DOI at any time.
In any such prosecution, no charge would be time-barred provided that such
prosecution is brought within the applicable statute of limitations period,
excluding the period from the commencement of this Agreement until its
termination. SAIC agrees to toll, and exclude from any calculation of time, the
running of the criminal statute of limitations for the length of this Agreement
starting from the date of the execution of this Agreement and including any
extension of the period of deferral of prosecution pursuant to paragraph 11
below. By this Agreement, SAIC expressly intends to and hereby does waive its
rights in the foregoing respects, including any right to make a claim premised
on the statute of limitations, as well as any constitutional, statutory, or
other claim concerning pre-indictment delay. Such waivers are knowing,
voluntary, and in express reliance on the advice of SAIC’s counsel.

10. It is further agreed that in the event that the Office, in its sole
discretion, determines that SAIC has violated any provision of this Agreement,
including SAIC’s failure to meet its obligations under this Agreement: (a) all
statements made by or on behalf of SAIC to the Office and DOI, including but not
limited to the Statement of Responsibility, or any testimony given by SAIC or by
any agent of SAIC before a grand jury, or elsewhere, whether before or after the
date of this Agreement, or any leads from such statements or testimony, shall be
admissible in evidence in any and all criminal proceedings hereinafter brought
by the Office against SAIC; and (b) SAIC shall not assert any claim under the
United States Constitution, Rule 1l(f) of the Federal Rules of Criminal
Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule,
that statements made by or on behalf of SAIC before or after the date of this
Agreement, or any leads derived therefrom, should be suppressed or otherwise
excluded from evidence. It is the intent of this Agreement to waive any and all
rights in the foregoing respects.

11. SAIC agrees that, in the event that the Office determines during the period
of deferral of prosecution described in paragraph 7 above (or any extensions
thereof) that SAIC has violated any provision of this Agreement, a one-year
extension of the period of deferral of prosecution may be imposed in the sole
discretion of the Office, and, in the event of additional violations, such
additional one-year extensions as determined may be appropriate by this Office,
but in no event shall the total term of the deferral-of-prosecution period of
this Agreement exceed five (5) years.

12. SAIC, having truthfully admitted to the facts in the Statement of
Responsibility, agrees that it shall not, through its attorneys, agents, or
employees, make any statement, in litigation or otherwise, contradicting the
Statement of Responsibility or its



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 5

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

representations in this Agreement. Consistent with this provision, SAIC may
raise defenses and/or assert affirmative claims in any civil proceedings brought
by private parties as long as doing so does not contradict the Statement of
Responsibility or such representations. Any such contradictory statement by
SAIC, its present or future attorneys, agents, or employees shall constitute a
violation of this Agreement and SAIC thereafter shall be subject to prosecution
as specified in paragraphs 7 through 10, above, or the deferral-of-prosecution
period shall be extended pursuant to paragraph 11, above. The decision as to
whether any such contradictory statement will be imputed to SAIC for the purpose
of determining whether SAIC has violated this Agreement shall be within the sole
discretion of the Office. Upon the Office’s notifying SAIC of any such
contradictory statement, SAIC may avoid a finding of violation of this Agreement
by repudiating such statement both to the recipient of such statement and to the
Office within forty-eight (48) hours after receipt of notice by the Office. SAIC
consents to the public release by the Office, in its sole discretion, of any
such repudiation. Nothing in this Agreement is meant to affect the obligation of
SAIC or its officers, directors or employees to testify truthfully in any
judicial proceeding.

13. SAIC agrees that it is within the Office’s sole discretion to choose, in the
event of a violation, the remedies contained in paragraphs 9 and 10 above, or
instead to choose to extend the period of deferral of prosecution pursuant to
paragraph 11. SAIC understands and agrees that the exercise of the Office’s
discretion under this Agreement is unreviewable by any court. Should the Office
determine that SAIC has violated this Agreement, the Office shall provide notice
to SAIC of that determination and provide SAIC with an opportunity to make a
presentation to the Office to demonstrate that no violation occurred, or, to the
extent applicable, that the violation should not result in the exercise of those
remedies or in an extension of the period of deferral of prosecution.

The Compliance & Ethics Program

14. SAIC shall implement and maintain an effective compliance and ethics program
that fully comports with the criteria set forth in Section 8B2.1 of the United
States Sentencing Guidelines Manual (the “Compliance & Ethics Program”). As part
of the Compliance & Ethics Program, SAIC shall maintain a permanent compliance
office and a permanent education and training program relating to the laws,
regulations and ethics governing the work of SAIC, paying particular attention
to SAIC’s procurement and subcontracting practices. As part of the Compliance &
Ethics Program, SAIC shall (a) ensure that an effective program be maintained to
detect and punish violators of laws, policies, and standards, and encourage
those who report such violators; (b) ensure that no employee or agent of SAIC is
penalized in any way for providing information relating to SAIC’s compliance or
noncompliance with laws, policies, and standards to any SAIC official,
government agency, compliance officer, or the Monitor appointed pursuant to
paragraph 15 below; and (c) ensure that all SAIC employees have access to a
hot-line or other means to provide information to SAIC’s compliance office
relating to SAIC’s compliance or noncompliance with laws, policies, and
standards. SAIC shall take steps to audit the Compliance & Ethics Program to
ensure it is carrying out the duties and responsibilities set out in this
Agreement. The Office acknowledges that SAIC has



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 6

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

implemented significant changes to its ethics and compliance program, including
its processes and procedures governing procurement, subcontract administration,
and ethics investigations.

Independent Monitor

15. SAIC agrees to retain an independent monitor (the “Monitor”), upon selection
by the Office and approval by the Office of the Deputy Attorney General, whose
powers, rights and responsibilities shall be as set forth below.

(a) Jurisdiction, Powers, and Oversight Authority. The Monitor shall:

(1) Review and monitor SAlC’s compliance with this Agreement and make such
recommendations as the Monitor believes are necessary to comply with this
Agreement;

(2) Review and monitor SAIC’s maintenance and execution of the Compliance &
Ethics Program and recommend such changes as are necessary to ensure conformity
with the Sentencing Guidelines and this Agreement, and that are necessary to
ensure that the Program is effective;

(3) Review and monitor SAIC’s policies and practices regarding procurement and
subcontracting;

(4) Review and monitor SAIC’s policies and practices regarding treatment of
whistleblowers and whistleblower complaints; and

(5) Review and monitor SAIC’s policies and practices regarding contracts with
non-federal governmental entities.

It is the intent of this Agreement that the provisions regarding the Monitor’s
jurisdiction, powers and oversight authority and duties be broadly construed.
SAIC shall adopt all recommendations submitted by the Monitor unless SAIC
objects to any recommendation and the Office agrees that adoption of such
recommendation should not be required.

(b) Access to Information. The Monitor shall have the authority to take such
reasonable steps, in the Monitor’s view, as necessary to be fully informed about
those operations of SAIC within or relating to his or her jurisdiction that are
not at a level of classification beyond which the Monitor has security
clearance. To that end, the Monitor shall have:

(1) Access to, and the right to make copies of, any and all non-privileged
books, records, accounts, correspondence, files, and any and all other documents
or electronic records, including e-mails, of SAIC and its partners, agents and
employees, within or relating to his or her jurisdiction; and



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 7

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

(2) The right to interview any officer, employee, agent, or consultant of SAIC
and to participate in any meeting concerning any matter within or relating to
his or her jurisdiction.

To the extent that the Monitor seeks access to information contained within
privileged documents or materials, SAIC shall use its best efforts to provide
the Monitor with the information without compromising the asserted privilege.
The Monitor shall take appropriate steps to maintain the confidentiality of any
non-public information entrusted to him or her and shall share such information
only with the Office, DOI, or any designated agency.

(c) Hiring Authority. The Monitor shall have the authority to employ legal
counsel, consultants, investigators, experts, and any other personnel necessary
to assist in the proper discharge of the Monitor’s duties.

(d). Implementing Authority. The Monitor shall have the authority to take any
other actions that are necessary to effectuate his or her oversight and
monitoring responsibilities.

(e). Miscellaneous Provisions.

(1). Term. The Monitor’s authority set forth herein shall extend for a period of
three years from the Monitor’s entry on duty, except that (a) in the event the
Office determines during the period of the Monitorship (or any extensions
thereof), that SAIC has violated any provision of this Agreement, a one-year
extension of the period of the Monitorship may be imposed in the sole discretion
of the Office, and, in the event of additional violations, an additional
one-year extension, but in no event shall the total term of the Monitorship
exceed five years; and (b) in the event the Office, in its sole discretion,
determines during the period of the Monitorship that the employment of a Monitor
is no longer necessary to carry out the purposes of this Agreement, the Office
may shorten the period of the Monitorship.

(2). Selection of the Monitor. The Office shall consult with SAIC using its best
efforts to select and appoint a mutually acceptable Monitor (and any replacement
Monitors, if required) as promptly as possible. In the event that the Office is
unable to select a Monitor acceptable to SAIC, the Office shall have the sole
right to select a Monitor (and any replacement Monitors, if required). The
selection of the Monitor must be approved by the Deputy Attorney General.

(3). Notice regarding the Monitor; Monitor’s Authority to Act on Information
received from Employees; No Penalty for Reporting. SAIC shall establish an
independent, toll-free answering service to facilitate communication anonymously
or otherwise with the Monitor. Within 10 days of the commencement of the
Monitor’s duties, SAIC shall advise each of its employees in writing of the
appointment of the Monitor, the Monitor’s powers and duties as set forth in this
Agreement, the toll-free number established for contacting the Monitor, and
email and mail addresses designated by the Monitor. Such notice shall inform
employees that they may communicate with the Monitor anonymously or otherwise,
and that no



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 8

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

agent, consultant, or employee of SAIC shall be penalized in any way for
providing information to the Monitor. In addition, such notice shall direct
that, if an employee is aware of any violation of any law or any unethical
conduct that has not been reported to an appropriate federal, state or municipal
agency, the employee is obligated to report such violation or conduct to SAlC’s
compliance office or the Monitor. The notice obligations herein shall apply to
all SAIC subcontractors, and SAIC shall require all subcontractors to provide
such notice to all of their employees and agents. SAIC already has in existence
an employee hotline that may provide for effective anonymous communication with
the Monitor. The Monitor has the sole discretion to determine whether the
existing employee hotline is sufficient to permit anonymous communications or
whether the establishment of an additional hotline is required.

(4). Reports to the Office. The Monitor shall keep records of his or her
activities, including copies of all correspondence and telephone logs, as well
as records relating to actions taken in response to correspondence or telephone
calls. If potentially illegal or unethical conduct is reported to the Monitor,
the Monitor may, at his or her option, conduct an investigation, and/or refer
the matter to SAlC’s compliance office or to the Office. The Monitor may report
to the Office whenever the Monitor deems fit but, in any event, shall file a
written report not less often than every four months regarding: the Monitor’s
activities; whether SAIC is complying with the terms of this Agreement; and any
changes that are necessary to foster SAIC’s compliance with any applicable laws,
regulations and standards. Such periodic written reports are to be provided to
SAIC and the Office. The Office may, in its sole discretion, provide all or part
of any such periodic written report, or other information provided to the Office
by the Monitor, to DOI or any designated agency. SAIC may provide all or part of
such periodic written reports to other federal agencies or governmental
entities. Should the Monitor determine that it appears that SAIC has violated
any law, has violated any provision of this Agreement, or has engaged in any
conduct that could warrant the modification of his or her jurisdiction, the
Monitor shall promptly notify the Office, and when appropriate, SAIC.

(5). Cooperation with the Monitor. SAIC and all of its officers, directors,
employees, agents, and consultants shall have an affirmative duty to cooperate
with and assist the Monitor in the execution of his or her duties and shall
inform the Monitor of any information that may relate to the Monitor’s duties or
lead to information that relates to his or her duties. Failure of any SAIC
officer, director, employee, or agent to cooperate with the Monitor may, in the
sole discretion of the Monitor, serve as a basis for the Monitor to recommend
dismissal or other disciplinary action.

(6). Compensation and Expenses. The compensation and expenses of the Monitor,
and of the persons hired under his or her authority, shall be paid by SAIC. The
Monitor, and any persons hired by the Monitor, shall be compensated in
accordance with their respective typical hourly rates. SAIC shall pay bills for
compensation and expenses promptly, and in any event within 30 days. In
addition, within one week after the selection of the Monitor, SAIC shall make
available office space, telephone service and clerical assistance sufficient for
the Monitor to carry out his or her duties.



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 9

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

(7). Indemnification. SAIC shall provide an appropriate indemnification
agreement to the Monitor with respect to any claims arising out of the
performance of the Monitor’s duties.

(8). No Affiliation. The Monitor is not, and shall not be treated for any
purpose, as an officer, employee, agent, or affiliate of SAIC.

Limits of this Agreement

16. It is understood that this Agreement is binding on the Office but does not
bind any other Federal agencies, any state or local law enforcement agencies,
any licensing authorities, or any regulatory authorities. However, if requested
by SAIC or its attorneys, the Office will bring to the attention of any such
agencies, including but not limited to any regulators, as applicable, this
Agreement, the cooperation of SAIC, and SAIC’s compliance with its obligations
under this Agreement.

Public Filing

17. SAIC and the Office agree that, upon filing of the Information, this
Agreement (including the Statement of Responsibility and the other attachments
hereto) shall be filed publicly in the proceedings in the United States District
Court for the Southern District of New York.

Execution in Counterparts

18. This Agreement may be executed in one or more counterparts, each of which
shall be considered effective as an original signature.



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 10

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

Integration Clause

19. This Agreement sets forth all the terms of the Deferred Prosecution
Agreement between SAIC and the Office. No modifications or additions to this
Agreement shall be valid unless they are in writing and signed by the Office,
SAIC’s attorneys, and a duly authorized representative of SAIC.

 

  PREET BHARARA   United States Attorney   Southern District of New York By:  

LOGO [g315165g63i21.jpg]

  HOWARD S. MASTER   ANDREW D. GOLDSTEIN   Assistant United States Attorneys  

LOGO [g315165g41s75.jpg]

  LORIN L. REISNER   Chief, Criminal Division

 

Accepted and agreed to:

LOGO [g315165g14v51.jpg]

John P. Jumper Chief Executive Officer, SAIC

 

William J. Schwartz, Esq.

Douglas P. Lobel, Esq.

Attorneys for SAIC



--------------------------------------------------------------------------------

William J. Schwartz, Esq.

   Page 10

Douglas P. Lobel, Esq.

  

March 8, 2012

  

 

Integration Clause

19. This Agreement sets forth all the terms of the Deferred Prosecution
Agreement between SAIC and the Office. No modifications or additions to this
Agreement shall be valid unless they are in writing and signed by the Office,
SAIC’s attorneys, and a duly authorized representative of SAIC.

 

  PREET BHARARA   United States Attorney   Southern District of New York By:  

 

  HOWARD S. MASTER   ANDREW D. GOLDSTEIN   Assistant United States Attorneys  

 

  LORIN L. REISNER   Chief, Criminal Division

 

Accepted and agreed to:

 

John P. Jumper Chief Executive Officer, SAIC

LOGO [g315165g69n46.jpg]

William J. Schwartz, Esq. Douglas P. Lobel, Esq. Attorneys for SAIC



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

WHEREAS:

1. The Company, through counsel, has been engaged in discussions with the United
States Attorney’s Office for the Southern District of New York (“USAO”) and the
City of New York to resolve a federal criminal investigation and the City’s
potential civil claims relating to the City Time project (the “CityTime
Matters”);

2. In order to resolve the CityTime Matters, it is proposed that the Company
enter into a Deferred Prosecution Agreement with the USAO (the “DPA”);

3. The Board of Directors has thoroughly reviewed the DPA and the Statement of
Responsibility, the Information (the “Information”), and the releases, which are
exhibits to the DPA;

4. The Board of Directors has thoroughly discussed with counsel the Company’s
rights, possible defenses to the CityTime Matters, the consequences of entering
into the DPA, and the alternatives to entering into the DPA, and has received
counsel’s advice with respect to those matters; and

5. The Board of Directors has determined that it is in the best interests of the
Company to enter into the DPA;

NOW, THEREFORE, IT IS HEREBY RESOLVED:

1. The DPA is approved to be entered into by the Company in substantially the
form reviewed by the Board of Directors;

2. The CEO, or any other executive officer he designates, is authorized to
execute the DPA and the Company’s release of the City on behalf of the Company
and the Company’s CEO and executive officers are each authorized and directed to
take any and all steps, and any other actions as may be necessary or
appropriate, to carry out and give effect to the DPA;

3. Cooley LLP, the Company’s counsel, is authorized, on the Company’s behalf,
to:

 

  a. execute a waiver of indictment and a waiver of speedy trial;

 

  b. appear in court to enter a plea of “Not Guilty” upon arraignment following
the filing of the Information; and

 

1



--------------------------------------------------------------------------------

  c. take such other steps, and to execute any such other document as may be
necessary, pursuant to the instructions of Management, to give effect to the
DPA.



--------------------------------------------------------------------------------

Exhibit B



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   X     
UNITED STATES OF AMERICA   :      INFORMATION

- v. -

  :      S3 11 Cr. 121 (GBD) SCIENCE APPLICATIONS   :      INTERNATIONAL
CORPORATION,          :     

Defendant.

  :      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   X
    

COUNT ONE

(Conspiracy To Defraud the City of New York)

The United States Attorney charges:

1. From at least in or about 2003, up to and including in or about 2010, in the
Southern District of New York and elsewhere, SCIENCE APPLICATIONS INTERNATIONAL
CORPORATION (“SAIC”), the defendant, and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together and with each
other to commit wire fraud in violation of Title 18, United States Code,
Section 1343.

2. It was a part and an object of the conspiracy that SAIC, the defendant, and
others known and unknown, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud, and for obtaining money and property
from the City of New York (the “City”) by means of false and fraudulent
pretenses, representations and



--------------------------------------------------------------------------------

promises, would and did transmit and cause to be transmitted by means of wire
communication in interstate and foreign commerce, writings, signs, signals,
pictures, and sounds, including interstate and foreign wire transfers, for the
purpose of executing such scheme and artifice, in violation of Title 18, United
States Code, Section 1343, to wit, SAIC, together with others known and unknown,
defrauded the City into significantly overpaying for the CityTime information
technology project (“CityTime”).

Overt Act

3. In furtherance of said conspiracy and to effect the illegal object thereof,
the following overt act, among others, was committed in the Southern District of
New York and elsewhere:

a. In or about 2005 and 2006, SAIC negotiated with the City a contract amendment
that, among other things, had the effect of transferring the risk of future cost
overruns and any expansion of the CityTime project from SAIC to the City.

(Title 18, United States Code, Section 1349.)

FORFEITURE ALLEGATION

4. As a result of committing the offense alleged in Count One of the
Information, SAIC, the defendant, shall forfeit to the United States, pursuant
to 18 U.S.C.

 

–2–



--------------------------------------------------------------------------------

§ 981(a) (1) (C) and 28 U.S.C. § 2461, all property, real and personal, that
constitutes or is derived, directly or indirectly, from gross proceeds traceable
to the commission of the said offense.

Substitute Asset Provision

5. If any of the above-described forfeitable property, as a result of any act or
omission of the defendant:

(1) cannot be located upon the exercise of due diligence;

(2) has been transferred or sold to, or deposited with, a third person;

(3) has been placed beyond the jurisdiction of the Court;

(4) has been substantially diminished in value; or

(5) has been commingled with other property which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant to 18 U.S.C. § 982(b), to seek
forfeiture of any other property of said defendant up to the value of the above
forfeitable property.

(Title 18, United States Code, Sections 981 and 982, and Title 28, United States
Code, Section 2461.)

 

LOGO [g315165g84b09.jpg]

PREET BHARARA United States Attorney

 

–3–



--------------------------------------------------------------------------------

Form No. USA-33s-274 (Ed. 9-25-58)

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

 

UNITED STATES OF AMERICA

- v. -

SCIENCE APPLICATIONS INTERNATIONAL

CORPORATION,

Defendant.

 

 

 

INFORMATION

S3 11 Cr. 121 (GBD)

(18 U.S.C. § 1349.)

 

PREET BHARARA

United States Attorney.

 

 

 



--------------------------------------------------------------------------------

Exhibit C



--------------------------------------------------------------------------------

Statement of Responsibility

Science Applications International Corporation (“SAIC,” or the “Company”) states
and admits as follows:

The “CityTime” Project (“CityTime,” or the “Project”) was an initiative by the
City of New York (the “City”) to modernize its timekeeping and payroll systems
across all City agencies. In 2000, SAIC became the lead contractor on CityTime,
which at the time had a contract value of approximately $73 million. In 2003,
SAIC appointed Gerard Denault, who had been hired by SAIC in 2002, to serve as
Program Manager of the Project, and Carl Bell to serve as Chief Systems
Engineer. Shortly thereafter, SAIC, at the behest of Denault, hired Technodyne
LLC (“Technodyne”) as a “single source” subcontractor to provide staffing for
the Project. In United States v. Mark Mazer et al., S2 11 Cr. 121 (S.D.N.Y.), it
is alleged that Denault and Bell conspired with others to defraud the City and
personally received millions of dollars in kickbacks from Technodyne in exchange
for steering business on the CityTime project to Technodyne, and Technodyne in
turn served as a vehicle for the payment of tens of millions of dollars of
additional kickbacks to other individuals.

In 2005, a whistleblower within SAIC filed an anonymous ethics complaint with
the Company alleging that Technodyne was receiving preferential treatment on the
CityTime project, and that the only explanation for the conduct was that Denault
had to be receiving kickbacks from Technodyne. SAIC failed to properly
investigate the complaint and did not notify the City that a complaint had been
made. The complaint also was not brought to the attention of SAIC’s Board of
Directors. At the time of the whistleblower complaint, SAIC had paid Technodyne
approximately $17 million in connection with CityTime; by 2011, SAIC had paid
Technodyne approximately $325 million.

In 2006, the City and SAIC entered into a contract amendment (“Amendment 6”)
that, among other things, had the effect of transferring the risk of future cost
overruns and any expansion of the Project from SAIC to the City. Following the
execution of Amendment 6, which was being negotiated at the time the ethics
complaint was made, SAIC, under the direction of Denault, staffed the Project
with hundreds of consultants hired by Technodyne, and the cost of the Project
expanded dramatically, from approximately $115 million in 2005 to approximately
$620 million in 2011. In addition, while SAIC was losing millions of dollars on
the Project as of the end of 2005, by 2010, when it was close to delivering a
working system to the City, SAIC estimated that it would make a profit of $60
million on the Project.

SAIC accepts responsibility for the illegal conduct alleged against Denault and
admitted by Bell during the course of the CityTime project. The Company
acknowledges that the conduct and

 

1



--------------------------------------------------------------------------------

managerial failures described herein contributed to the ability of Denault and
Bell to commit their alleged crimes against the City, and that the City was
defrauded by SAIC as a result.

In addition to the Company’s failure to properly investigate the 2005 ethics
complaint, management employees responsible for directly overseeing Denault and
the Company’s performance of the CityTime contract failed to adequately
supervise his activities and to control the costs of the Project. Among other
things, they either failed to perceive or ignored that Denault, through
intimidation and threats of retaliation or termination, created a hostile
atmosphere in SAIC’s New York office in which employees were afraid to confront
him or bring their ethical or legal concerns to his supervisors. In those
instances in which SAIC employees on the Project expressed concerns to Denault’s
supervisors about the possibility that he had a corrupt relationship with
Technodyne, those managers reacted with inappropriate skepticism, shifted the
burden to the employees to prove their assertions, and failed to pass on the
concerns to the proper Company personnel for investigation.

Some SAIC managers failed to perceive or ignored significant and pervasive
irregularities within the SAIC-Technodyne relationship, including, among other
things, the relative size of the “single source” subcontract, Denault’s refusal
to staff positions with SAIC employees rather than Technodyne employees, and his
refusal to put the subcontract out for competitive bid. Finally, those
responsible for directly managing the Project failed to enforce the Company’s
procurement policies in ways that allowed the irregular Technodyne relationship
to continue and undermined the Company’s own procurement personnel in the
performance of their duties, thereby enabling Denault to continue his alleged
illegal activities.

SAIC’s failures resulted, in part, from an overemphasis on the financial and
operational success of the CityTime project by those assigned to manage the
Project, at the expense of the Company’s own ethics, human resources and
procurement policies. In order to assure the success of the Project, some
managers supervising Denault and the Project disregarded warning signs of
possible corruption, and tolerated Denault’s improper handling and supervision
of the CityTime contract and SAIC’s New York office. As a result, SAIC failed to
take actions that might have detected, disrupted or curtailed the charged
conspiracies, allowing the City to be victimized repeatedly and systematically
for more than seven years.

SAIC has responded to the Government’s investigation as a responsible and
concerned corporate citizen. In addition to fully cooperating with the
Government, SAIC undertook a thorough review of its policies and procedures, and
voluntarily implemented measures designed to strengthen its compliance systems
and enhance its culture of ethics and compliance. SAIC also terminated the
employment of the managers who directly supervised Denault and the Project for
their failures in connection with CityTime.

 

2



--------------------------------------------------------------------------------

Exhibit D



--------------------------------------------------------------------------------

To All To Whom These Presents Shall Come Or May Concern, Know That

The City of New York

a municipal corporation organized under the laws of the State of New York, as
RELEASOR, in consideration of the sum of Three Hundred Seventy Million Three
Hundred Ninety Two Thousand Nine Hundred Seventy Seven Dollars
($370,392,977.00), paid by Science Applications International Corporation
(“SAIC”) to the United States, and in consideration of the agreement by the
United States to remit this sum in full to the City of New York, releases and
discharges SAIC (“RELEASEE”), and its heirs, executors, administrators,
successors, assigns, agents, departments, employees, officers, directors,
shareholders, parents, subsidiaries of parents, subsidiaries, affiliates,
fiduciaries, beneficiaries, trustees, and representatives from all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions,
claims, and demands whatsoever, in law, admiralty or equity, which against the
RELEASEE, the RELEASOR and its successors and assigns ever had, now have or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the date of this RELEASE,
arising out of or related to the CityTime Contract, as amended, for a citywide,
automated timekeeping system, including but not limited to any amounts relating
to fraud and/or overcharges in connection with the CityTime Contract.

The words “RELEASOR” and “RELEASEE” include all releasors and all releasees
under this RELEASE.

This RELEASE may not be changed orally.

IN WITNESS WHEREOF, the RELEASOR has caused this RELEASE to be executed by a
duly authorized officer on the 8th day of March, 2012.

 

CITY OF NEW YORK By:  

LOGO [g315165g01q89.jpg]

  Assistant Corporation Counsel

STATE OF NEW YORK

COUNTY OF NEW YORK, ss.:

On this 8th day of March 2012, before me personally appeared Gail Rubin, to me
known, who, being by me duly sworn did depose and say that she is an authorized
agent of THE CITY OF NEW YORK, the municipal corporation described in and which
executed the foregoing instrument; and that it was so executed by order of said
municipal corporation.

 

LOGO [g315165g06q78.jpg]

Notary Public

MICHAEL J. MAY

Notary Public, State of New York

No. 24-4994296

Qualified In Kings County

Commission Expires March 30, 2014



--------------------------------------------------------------------------------

To All To Whom These Presents Shall Come Or May Concern, Know That

Science Applications International Corporation

a corporation organized under the laws of the State of Delaware, as RELEASOR, in
consideration of the Release of same date received from the City of New York,
receipt whereof is hereby acknowledged, releases and discharges The City of New
York (“RELEASEE”), and its heirs, executors, administrators, successors,
assigns, agents, employees, officers, directors, shareholders, parents,
subsidiaries of parents, subsidiaries, affiliates, fiduciaries, beneficiaries,
trustees, and representatives from all actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands whatsoever, in law,
admiralty or equity, which against the RELEASEE, the RELEASOR and its successors
and assigns ever had, now have or hereafter can, shall or may have, for, upon,
or by reason of any matter, cause or thing whatsoever from the beginning of the
world to the date of this RELEASE, arising out of or related to the CityTime
Agreement and Project, for a citywide, automated timekeeping system, including
but not limited to any amounts allegedly due SAIC for work on and development of
the CityTime Project.

The words “RELEASOR” and “RELEASEE” include all releasors and all releasees
under this RELEASE.

This RELEASE may not be changed orally.

IN WITNESS WHEREOF, the RELEASOR has caused this RELEASE to be executed by a
duly authorized officer on the 9th day of March, 2012.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION By:  

LOGO [g315165g27g62.jpg]

COMMONWEALTH OF VIRGINIA

COUNTY OF FAIRFAX, ss.:

On this 9th day of March 2012, before me personally appeared JOHN P. JUMPER, to
me known, who, being by me duly sworn did depose and say that s/he is the
individual whose name is subscribed to herein, and acknowledged that s/he is an
authorized agent of SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, and in his
or her capacity as CHIEF EXECUTIVE OFFICER of SCIENCE APPLICATIONS INTERNATIONAL
CORPORATION, executed the foregoing instrument; and that it was so executed by
order of said SCIENCE APPLICATIONS INTERNATIONAL CORPORATION.

 

LOGO [g315165g58j39.jpg]

Notary Public LOGO [g315165g07d14.jpg]